Citation Nr: 1610378	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  12-25 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include dysthymia, depressive disorder, generalized anxiety disorder, and alcohol and cannabis dependence, to include as secondary to service-connected migraine headaches.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1966 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in pertinent part, found that new and material evidence had not been submitted to reopen service connection for depression and nervousness, anxiety, dysthymia, and bipolar affective disorder.

This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In March 2015, the Veteran testified in a Videoconference Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is in the Veteran's file on VBMS.  

In May 2015, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  See Stegall v. West, 11 Vet. App. 268 (1998).  In October 2015, the Board requested an opinion from a Veterans Health Administration (VHA) medical expert in psychiatry with regard to the claim of service connection for an acquired psychiatric disability.  A February 2016 VHA medical opinion was received by the Board, and the requested VHA opinion was incorporated into the record in March 2016.


FINDINGS OF FACT

1.  An acquired psychiatric disorder was not "noted" at service entrance and did not clearly and unmistakably pre-exist service.

2.  The Veteran is service connected for migraine headaches.

3.  The Veteran has a current acquired psychiatric disorder, to include dysthymia, depressive disorder, generalized anxiety disorder, and alcohol and cannabis dependence.

4.  The acquired psychiatric disorder is permanently worsened in severity beyond its natural progression by the service-connected migraine headaches.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disorder of dysthymia, depressive disorder, generalized anxiety disorder, and alcohol and cannabis dependence, as secondary to service-connected migraine headaches, have been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The claim of service connection for an acquired psychiatric disorder other than PTSD has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome adjudicated herein, no conceivable prejudice to the Veteran could result from this decision and further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Presumption of Soundness

In this case, the Veteran contends multiple theories of service connection for an acquired psychiatric disorder other than PTSD.  Specifically, the Veteran has reported that he had pre-existing anxiety and depression that was aggravated by service.  In the alternative, the Veteran contends that the current acquired psychiatric disorder is caused or aggravated by the service-connected migraine headaches (adjudicated below).

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2015).

Where such defects, infirmities or disorders are not noted when examined, accepted, and enrolled for service, pursuant to 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

In this case, a psychiatric disability was not "noted" upon entry into active service in July 1966.  See July 1966 Entrance Examination.  As stated above, only such conditions as are recorded in examination reports are to be considered as noted; therefore, the Board finds that a preexisting acquired psychiatric disorder was not "noted" at service entrance.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Because a preexisting psychiatric disorder was not noted at service entrance or examination, the burden shifts to VA to demonstrate by clear and unmistakable evidence both that a psychiatric disorder preexisted service and was not aggravated by service.  The Board finds that the presumption of soundness has not been rebutted in this case because the evidence is not clear and unmistakable that a psychiatric disorder (dysthymia, depressive disorder, generalized anxiety disorder, and alcohol and cannabis dependence) preexisted service.

In a June 2014 VA examination report, the VA examiner opined that the acquired psychiatric disability, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness; however, it is significant that the rationale provided by the VA examiner to explain this conclusion was essentially identical to the reasoning of why the acquired psychiatric disability was not proximately due to, or the result of, service-connected headaches.  In short, the VA examiner did not provide a basis for the opinion that the acquired psychiatric disorder clearly and unmistakably pre-existed service and clearly and unmistakably was not aggravated by service; as such, the June 2014 VA examiner's opinion is inadequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007) (an adequate medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion).

As such, in May 2015, the Board remanded the issue to obtain an adequate opinion regarding whether the Veteran's acquired psychiatric disorder other than PTSD clearly and unmistakably existed prior to service and, if so, whether the preexisting acquired psychiatric disability was clearly and unmistakably not aggravated by the Veteran's military service.  In an August 2015 VA addendum opinion, the VA examiner opined that it is at least as likely as not that the Veteran's acquired psychiatric disabilities existed prior to his entrance into military service.  The August 2015 VA examiner used the incorrect legal standard (at least as likely as not), rather than the clear and unmistakable evidence standard instructed in the Board remand; therefore, the Board finds the opinion rendered to be inadequate.  

In this case, the Board's attempts to obtain an adequate opinion regarding whether the Veteran's acquired psychiatric disorder other than PTSD clearly and unmistakably existed prior to service have been frustrated.  For these reasons, the Board finds that the burden on VA to rebut the presumption of soundness has not been met because the evidence does not show by clear and unmistakable evidence that the disability preexisted service; therefore, the Veteran is presumed to have been psychiatrically sound at service entrance.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  Because the presumption of soundness is not rebutted, this case converts to one for direct service connection.  See Wagner, 370 F.3d at 1096.

Service Connection for an Acquired Psychiatric Disorder

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show 
(1) that a current disability exists and (2) that the current disability was either 
(a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In this case, dysthymia, depressive disorder, generalized anxiety disorder, and alcohol and cannabis dependence are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. a 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The United States Court of Appeals for Veterans Claims (Court) has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms, and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran contends that the current acquired psychiatric disorder is due to the service-connected migraine headaches.  As the Board is granting service connection based on secondary service connection (adjudicated below) under 38 C.F.R. § 3.310, the additional theory of direct service connection is rendered moot because there remain no questions of law or fact as to the fully granted issue; therefore, the direct service connection theory will not be further discussed.  See 38 U.S.C.A. § 7104 (West 2014) (stating that the Board decides questions of law or fact).  

To prevail on the issue of secondary service causation, the record must show competent evidence of (1) a current disability, (2) a service-connected disability, and (3) a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

After a review of all the evidence, the Board first finds that the evidence shows a current acquired psychiatric disability other than PTSD, to include dysthymia, depressive disorder, generalized anxiety disorder, and alcohol and cannabis dependence.  An April 2009 VA treatment record reflects diagnoses of dysthymia, anxiety disorder, and alcohol and cannabis dependence.  More recently, a June 2014 VA examination report reflects diagnoses of persistent depressive disorder and generalized anxiety disorder.

In an August 2010 rating decision, the RO granted service connection for migraine headaches.  The Veteran has contended that the headaches cause or worsen the (non-PTSD) psychiatric disorders.  On the question of relationship of the psychiatric disorders to the service-connected headaches, the Board finds that the weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's acquired psychiatric disorder is permanently worsened in severity beyond a normal progression by, that is, is "aggravated by," the service-connected migraine headaches.  38 C.F.R. § 3.310.  

In a June 2014 VA examination report, the VA examiner opined that the acquired psychiatric disorder is less likely than not proximately due to, or the result of, the Veteran's service-connected headaches.  The terms "related to," "proximately due to," and "the result of," do not encompass the question of aggravation (permanent worsening in severity beyond a normal progression).  See Stefl, 21 Vet. App. at 123-25.  

The Veteran's private treating doctor, K.L., provided letters in September 2010, December 2011, and May 2012.  In those letters, Dr. K.L. opined that depression more likely than not is being triggered by the Veteran's (service-connected) migraine headaches, that depression is caused by the headaches, and that the service-connected migraine headaches have aggravated the depression and anxiety, respectively.  In the September 2010 and December 2011 letters, no rationale or explanation for the conclusions was offered by  Dr. K.L. 

Dr. K.L. provided another letter in March 2015, opining that it is more likely than not that the depression, anxiety, and bipolar affective disorder are either caused by or aggravated by the service-connected headaches.  While Dr. K.L. noted a review of the Veteran's service treatment records and correctly noted that the Veteran had a preexisting eye disability,  Dr. K.L. did not address the significance, if any, of the non-service connected eye disability in causing or worsening the headaches.  The eye disability was indicated by physicians in March 1967 to be the cause of the headaches, depression, and anxiety.

In light of the complexity of the issue, in October 2015, the Board requested a VHA medical opinion from a physician with expertise in psychiatry to assist in resolving the issue on appeal.  In February 2016, a VHA psychiatrist opined that it is at least as likely as not that the current acquired psychiatric disorder is aggravated (permanently worsened in severity beyond the natural progression of the disease) by the service-connected migraine headaches.  The VHA psychiatrist explained that, migraines, particularly if recurrent or chronic, can have a significant impact on a person's quality of life.  The VHA psychiatrist noted the Veteran's testimony that the headaches have been worsening over time.  As such, the VHA psychiatrist concluded that the Veteran's headaches have had a significant and permanent impact (aggravation) on the acquired psychiatric disorder.  Further, the VHA psychiatrist explained that, by this time in the life of a person (such as the Veteran) with such chronic depression and anxiety, unless new stressors arise, the level of symptoms will generally stabilize.  Since there appears to have been a worsening (of depression and anxiety) over the past decade, the VHA psychiatrist determined that the Veteran's psychiatric condition has been aggravated beyond its expected course.

The Board finds the VHA psychiatrist's medical opinion regarding the etiology of the Veteran's acquired psychiatric disability to be probative.  The opinion is competent and probative medical evidence because it is factually accurate, as it appears the VHA psychiatrist had knowledge of the relevant evidence in this case, relied on accurate facts, and gave a fully articulated opinion with an adequate rationale for the conclusion based on medical principles.

In this case, there is no other competent (or adequate) medical opinion of record against the claim that directly addresses the etiology of the Veteran's acquired psychiatric disorder other than PTSD.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for an acquired psychiatric disorder other than PTSD, as secondary to the service-connected migraine headaches, have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disorder other than PTSD, to include dysthymia, depressive disorder, generalized anxiety disorder, and alcohol and cannabis dependence, is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


